Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2, 3 and 8 are cancelled but improperly contain the text of the claims.  Please cancel the text associated with claims 2, 3 and 8.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed dewaxing process.  The prior art fails to teach or suggest dewaxing a feedstock with a dual catalyst stacked catalyst system, wherein the relative amounts of the catalysts in each zone are as claimed herein, and where each of the catalysts contain required amounts of zeolites and binder and platinum or palladium, and further wherein the feedstock contacts the EU-1 composition initially.  Although the precise endpoints of the relative ratios of the catalysts to each other are not shown, the preponderance of the evidence supports patentability because the experimental data presented in the specification establishes a trend of improvement across examples (b), (c) and (d), while the improvement drops off slowly without the presence of any ZSM-12, and more significantly for samples containing only ZSM-12 or containing EU-2 as the first catalyst contacted, or for mixtures of the two zeolite catalysts.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732